[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-14438                 JUNE 17, 2011
                                                           JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

                D.C. Docket No. 8:10-cr-00149-JDW-TBM-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EDY EDUARDO DELEON-ARGUETA,
a.k.a. Edy De Leon-Argueta,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 17, 2011)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Edy Eduardo DeLeon-Argueta appeals his 15-month sentence following his

convictions for being found in the United States after having been deported, in

violation of 8 U.S.C. § 1326(a), (b)(1), and for entering the United States at a time

and place other than designated by immigration officers, in violation of 8 U.S.C.

§ 1325(a)(1). On appeal, DeLeon-Argueta argues that his sentence is

substantively unreasonable in light of his personal history and background.1

      We review the substantive reasonableness of a sentence under an

abuse-of-discretion standard. United States v. Irey, 612 F.3d 1160, 1188-89 (11th

Cir. 2010), petition for cert. filed, (U.S. Nov. 24, 2010) (No. 10-727). The

appellant has the burden of establishing that the sentence is unreasonable in light

of the record and the § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).2 In any given case, there is a range of reasonable sentences from


      1
          Deleon-Artuega concedes that his sentence is procedurally reasonable.
      2
          The § 3553(a) factors are:
               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the
                       defendant; and
                       (D) to provide the defendant with needed . . . treatment;
               (3) the kinds of sentences available;
               (4) the kinds of sentence and the sentencing range . . .;

                                                2
which the district court may choose. Irey, 612 F.3d at 1189. Therefore, we will

only remand a sentence when the district court commits “a clear error of judgment

in weighing the § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” Id. at 1190

(quotation omitted). A sentence within the guidelines range will ordinarily be

deemed a reasonable one. Talley, 431 F.3d at 788.

       The district court acknowledged DeLeon-Argueta’s experiences in the

Guatemalan army, but chose to give that factor less weight due to the passage of

approximately 15 years. Instead, the court stated that the crimes of conviction

were serious in light of the fact that DeLeon-Argueta continued to reenter the

United States illegally, and, once he reentered, he committed crimes involving

assault, drug possession, and resisting arrest, to name a few. Given these

circumstances, the district court reasonably put more weight on the sentencing

factors of adequate deterrence and the protection of the public, and a sentence of

time served would not have accomplished those sentencing objectives. See 18

U.S.C. § 3553(a)(2). The resulting 15-month sentence is within the guidelines



              (5) any pertinent policy statement . . .;
              (6) the need to avoid unwarranted sentence disparities . . .; and
              (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

                                                3
range, and well below the statutory maximum penalty of 10 years’ imprisonment.

See Talley, 431 F.3d at 788; United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008) (concluding that the sentence was reasonable in part because it was

well below the statutory maximum). Although DeLeon-Argueta argues that a six-

month sentence of time-served would have been reasonable, there is a range of

reasonable sentences from which the district court may choose, and DeLeon-

Argueta has not shown that the court’s weighing of the § 3553(a) factors to arrive

at a 15-month guidelines sentence was unreasonable. Irey, 612 F.3d at 1189;

Talley, 431 F.3d at 788. Accordingly, we affirm.

      AFFIRMED.3




      3
            DeLeon-Argueta’s request for oral argument is denied.

                                            4